2015 WI 38

                  SUPREME COURT          OF   WISCONSIN
CASE NO.:               2014AP2906-D
COMPLETE TITLE:         In the Matter of Disciplinary Proceedings
                        Against
                        Jon Evenson, Attorney at Law:

                        Office of Lawyer Regulation,
                                  Complainant,
                             v.
                        Jon Evenson,
                                  Respondent.
                            DISCIPLINARY PROCEEDINGS AGAINST EVENSON

OPINION FILED:          April 16, 2015
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:

SOURCE OF APPEAL:
   COURT:
   COUNTY:
   JUDGE:

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:


ATTORNEYS:
                                                                            2015 WI 38
                                                                    NOTICE
                                                      This opinion is subject to further
                                                      editing and modification.   The final
                                                      version will appear in the bound
                                                      volume of the official reports.
No.        2014AP2906-D


STATE OF WISCONSIN                                :              IN SUPREME COURT

In the Matter of Disciplinary Proceedings
Against Jon Evenson, Attorney at Law:

Office of Lawyer Regulation,                                             FILED
               Complainant,
                                                                    APR 16, 2015
       v.
                                                                       Diane M. Fremgen
                                                                    Clerk of Supreme Court
Jon Evenson,

               Respondent.




       ATTORNEY      disciplinary        proceeding.        Attorney's           license
suspended.


       ¶1      PER CURIAM.       We review a stipulation filed pursuant
to    Supreme    Court    Rule   (SCR)   22.121       by   the   Office     of    Lawyer


       1
           SCR 22.12 provides:

             (1)    The director may file with the complaint a
       stipulation of the director and the respondent to the
       facts, conclusions of law regarding misconduct, and
       discipline to be imposed.        The supreme court may
       consider the complaint and stipulation without the
       appointment of a referee, in which case the supreme
       court    may    approve  the  stipulation,  reject   the
                                                         (continued)
                                                                  No.   2014AP2906-D



Regulation (OLR) and Attorney Jon Evenson.                 In the stipulation,
Attorney Evenson agrees that, by engaging in conduct leading to
a criminal conviction for one felony count of delivery of a
controlled substance and two misdemeanor counts of fourth degree
sexual      assault,      Attorney   Evenson    violated   SCR 20:8.4(b),2      and
that       he   engaged    in   offensive      personality   in     violation    of




       stipulation,   or  direct   the  parties   to                consider
       specific modifications to the stipulation.

            (2) If the supreme court approves a stipulation,
       it shall adopt the stipulated facts and conclusions of
       law and impose the stipulated discipline.

            (3)   If the supreme court rejects a stipulation,
       a referee shall be appointed and the matter shall
       proceed as a complaint filed without a stipulation.

            (3m) If the supreme court directs the parties to
       consider specific modifications to the stipulation,
       the parties may, within 20 days of the date of the
       order, file a revised stipulation, in which case the
       supreme court may approve the revised stipulation,
       adopt the stipulated facts and conclusions of law, and
       impose the stipulated discipline. If the parties do
       not file a revised stipulation within 20 days of the
       date of the order, a referee shall be appointed and
       the matter shall proceed as a complaint filed without
       a stipulation.

            (4)   A stipulation rejected by the supreme court
       has no evidentiary value and is without prejudice to
       the respondent's defense of the proceeding or the
       prosecution of the complaint.
       2
       SCR 20:8.4(b) provides that it is professional misconduct
for a lawyer to "commit a criminal act that reflects adversely
on the lawyer's honesty, trustworthiness or fitness as a lawyer
in other respects."



                                         2
                                                                        No.    2014AP2906-D



SCR 40.15,3 enforceable via SCR 20:8.4(g).4                       He also agrees that
a   30-month    suspension         of   his      license     to     practice       law   in
Wisconsin is appropriate discipline for his misconduct.                              There
is no request in this matter for a restitution award, nor is
there a request for the imposition of costs against Attorney
Evenson.
     ¶2      After careful review, we approve the stipulation and
adopt the stipulated facts and conclusions regarding Attorney
Evenson's    two     counts   of    misconduct        as    alleged      in    the    OLR's
complaint.      We    agree   that      a   30-month       suspension         of   Attorney
Evenson's license to practice law is a proper sanction.                            The OLR
did not request and we do not impose restitution.                                  Finally,

because      Attorney     Evenson           entered        into     a     comprehensive
stipulation under SCR 22.12, thereby obviating the need for the
appointment of a referee and a full disciplinary proceeding, we
do not impose costs in this matter.
     ¶3      Attorney Evenson was admitted to the practice of law
in Wisconsin in 2001.         In 2011, he received a consensual public
reprimand for violating SCR 20:8.4(b) and SCR 21.15(5), based on
his conviction for two misdemeanor counts of battery and one
felony count of substantial battery with intent to cause bodily
harm and for his subsequent failure to provide timely written


     3
       SCR 40.15 (Attorney's Oath) provides, in relevant part,
that an attorney "will abstain from all offensive personality."
     4
       SCR 20:8.4(g) provides that it is professional misconduct
for a lawyer to "violate the attorney's oath."



                                             3
                                                                               No.     2014AP2906-D



notice of the convictions to the clerk of this court and to the
OLR.     Public Reprimand of Jon Evenson, 2011-8.                            On June 3, 2014,
his license to practice law was suspended for failure to comply
with        mandatory          continuing          education           requirements.                   On
October 31, 2014, he was suspended for nonpayment of State Bar
dues and failure to file a trust account certification.                                               His
license remains suspended.
       ¶4        In    the     early       morning      hours     of    September          5,    2013,
Attorney Evenson approached an obviously intoxicated 22-year-old
woman, E.V., and her friend as they were getting into a cab
outside      a    bar     on       State   Street      in   Madison,        Wisconsin.               E.V.
agreed to leave with Attorney Evenson despite the cab driver's

effort      to    dissuade          her.     Attorney       Evenson         took     E.V.       to    his
downtown         Madison       law     firm,       where     he    provided          her    "Molly"
(commonly         known       as    "ecstasy")       and    alcohol.         They     had       sexual
intercourse at the law office.                         Attorney Evenson then drove the
woman to his home where they had more alcohol and again engaged
in sexual intercourse.                 The next day, E.V. awoke bruised, unsure
where she was, and had difficulty recalling what had happened.
She notified the police.
       ¶5        Attorney Evenson was criminally charged and, pursuant
to a plea arrangement, pled guilty to one count of delivery of a
schedule      I       drug,    contrary       to   Wis.     Stat.      §§    961.41(1)(b)             and
939.50(3)(h) (Class H Felony), and two counts of fourth degree

sexual      assault,          contrary       to    Wis.     Stat.      §§     940.225(3m)             and
939.51(3)(a) (Class A Misdemeanors).                            He was sentenced to six
years on count one (three-year prison term, with three years of
                                                   4
                                                                     No.    2014AP2906-D



extended supervision), and two consecutive nine-month jail terms
on counts two and three.              His sentence was stayed and the court
imposed     a   three-year         term      of    probation       with    conditions,
including nine months in jail with Huber privileges.
       ¶6   The    OLR        filed    a     disciplinary         complaint     against
Attorney Evenson on December 17, 2014, alleging that:

            [Count One]   By engaging in acts leading to his
       convictions of one felony count of delivery of a
       controlled substance and two misdemeanor counts of
       fourth degree sexual assault, [Attorney] Evenson
       violated SCR 20:8.4(b).

            [Count Two]    By urging an obviously intoxicated
       woman to accompany him, by providing her with
       "Ecstasy"   and   additional    alcohol,   and   sexually
       assaulting   her,    [Attorney]    Evenson   engaged   in
       offensive personality in violation of SCR 40.15, the
       Attorney's Oath, enforceable via SCR 20:8.4(g).
As noted above, Attorney Evenson has stipulated to the facts and
misconduct as alleged in the OLR's complaint.                       Attorney Evenson
further stipulates that a 30-month suspension of his license to
practice law in this state is an appropriate sanction for his
misconduct.

       ¶7   The   stipulation         states      that    Attorney    Evenson        fully
understands     the     misconduct         allegations,     his    right   to   contest
this    matter,       the     ramifications         of    his     entry    into      this
stipulation,      and       his   right     to    consult    with    counsel.          The
stipulation further provides that Attorney Evenson entered into
the stipulation knowingly and voluntarily.
       ¶8   The    OLR       filed     a     memorandum      in     support     of    the
stipulation citing several cases in support of its request for a


                                             5
                                                                              No.      2014AP2906-D



30-month       suspension.         The    OLR       noted    in    its        memorandum       that
several aggravating factors were present in this case, including
that Attorney Evenson's conduct involved the illicit use and
delivery of a controlled substance; that he has been previously
disciplined for assaultive conduct; and that his victim was much
younger        and     intoxicated,       rendering         her     vulnerable            to   his
predatory advances.              In mitigation of his misconduct, the OLR
noted        that     Attorney   Evenson        cooperated         in     the       disciplinary
matter and admits that he has a substance abuse issue.
        ¶9      After our independent review of the matter, we accept
the stipulation and determine that the seriousness of Attorney
Evenson's           misconduct   warrants        a    30-month          suspension        of    his

license       to     practice    law.      We       note    that    we        have     previously
imposed license suspensions of comparable length in cases where
attorneys have been convicted of criminal offenses.                                    See In re
Disciplinary           Proceedings      Against       Calhoun,          196 Wis. 2d    665,
538 N.W.2d 797          (1995)    (three-year         suspension         for     conduct       that
resulted       in     two    convictions    for       possession          and       delivery    of
cocaine and for misrepresentations to the court).                                   We determine
that    a     30-month       suspension    of       Attorney      Evenson's          license     to
practice law should suffice to protect the public, the courts,
and the legal system from repetition of the misconduct, will
impress upon Attorney Evenson the seriousness of his misconduct,
and     will         deter    other     attorneys          from     committing            similar
misconduct.
        ¶10     In light of the fact that Attorney Evenson entered
into a comprehensive stipulation, thereby obviating the need for
                                                6
                                                                          No.    2014AP2906-D



the   appointment       of    a   referee       and    for   additional          litigation
costs, we agree with the OLR's request that the costs of this
disciplinary       proceeding       not     be        assessed     against            Attorney
Evenson.         The    OLR   did   not     request       and    we       do    not    impose
restitution.
      ¶11   IT    IS    ORDERED     that    the       license    of   Jon       Evenson      to
practice    law    in    Wisconsin    is    suspended        for      a    period       of   30
months, effective the date of this order.
      ¶12   IT IS FURTHER ORDERED that, to the extent he has not
already done so, Jon Evenson shall comply with the provisions of
SCR 22.26 concerning the duties of a person whose license to
practice law in Wisconsin has been suspended.




                                            7
    No.   2014AP2906-D




1